Citation Nr: 1124746	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability of the left ear.

2.  Entitlement to service connection for a hearing loss disability of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from June 1943 to December 1945.  He served in World War II, including in the battles of New Guinea, Bismark, Southern Philippines and Luzon.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008.  The Veteran presented testimony at a video hearing before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

In a July 2010 decision, the Board reopened the claim for service connection of bilateral hearing loss disability and remanded the matter for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The hearing loss of the left ear was detected many years after service and the probative evidence establishes that the current hearing loss of the left ear is not related to disease or injury in service.  

2.  There is clear and unmistakable evidence that the hearing loss of the right ear existed prior to the Veteran's active service and that such hearing loss did not increase in severity beyond natural progression during his active service.



CONCLUSIONS OF LAW

1.  Hearing loss disability of the left ear was not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Hearing loss disability of the right ear was not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in July 2008.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the July 2008 letter.  The claims were readjudicated in March 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Board finds the duty to notify provisions of the VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless error.    

The Board also finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  The service treatment records were obtained and associated with the claims folder.  Private medical records from a private audiologist dated in 1995 and 2000 are associated with the claims folder.  VA treatment records dated from September 2000 to June 2010 are associated with the claims folder.  There is no other identified, available, relevant evidence that remains outstanding. 

The Veteran provided testimony at a June 2010 hearing before the Board.

The Veteran was provided a VA audiological examination in August 2010 to obtain medical evidence as to the nature and etiology of the claimed hearing loss disability. 

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If certain chronic diseases, including arthritis and organic diseases of the nervous system (sensorineural hearing loss), are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet.  App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Service connection for hearing loss disability of the left ear

In the present case, the Veteran reported sustaining acoustic trauma in service and he reported a loss of hearing in service.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

The medical evidence of record shows that the Veteran has a current hearing loss disability in the left ear pursuant to 38 C.F.R. § 3.385.  

On the authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
35
65
75

Speech audiometry revealed speech recognition ability of 82 percent in the left ear.  

Enlistment examination dated in May 1943 shows left ear hearing as 20/20.  Service treatment records note a visit to the ear clinic in September 1943.  Separation examination in December 1945 show that the left ear hearing was 15/15.  

An August 1947 VA examination report shows that hearing in the left ear was 15/15 feet in the left ear.  The diagnosis was bilateral ear drum perforation.  The Veteran reported having slight deafness in both ears at times.  

In a March 1951 statement, Dr. NS stated that he had treated the Veteran intermittently since 1946 for otomycosis of both ears.    

The Veteran asserts that he incurred hearing loss of the left ear due to acoustic trauma in service.  He reported that his hearing problems began when he worked on the firing range in Camp Maxi, Texas.  The Veteran indicated that he went deaf on the firing range for two days; his hearing came back in the left ear.  The Veteran stated that he was an ammunition worker in service. He indicated that he served in the Philippines and New Guinea and was exposed to the bombs and gun fire.  See June 2010 hearing transcript.  

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as noise due to a gun or explosions, and he is competent to report symptoms of decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board concludes that there is competent evidence that the Veteran was exposed to noise due to gun fire, bombs, and combat in service and he is competent to testify to observable symptoms such as decreased hearing.  

The circumstances of the Veteran's service support his contentions.  Service personnel records show that the Veteran served in the Army in World War II.  His military occupation was munitions worker.  He was in the following campaigns: New Guinea, Bismark, Southern Philippines and Luzon.  He was awarded an Asia-Pacific Theater Service Medal with 4 bronze stars.  

However, the preponderance of the evidence establishes that the current hearing loss of the left ear is not due to or related to service, to include the noise exposure therein.   

There is no medical evidence showing a diagnosis of sensorineural hearing loss in the left ear within one year from service separation in December 1945.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of left ear sensorineural hearing loss within one year from service separation.  Thus, service connection for left ear sensorineural hearing loss on a presumptive basis is not warranted.  

There is no medical evidence of a nexus between the left ear hearing loss disability and service.  In fact, the probative medical evidence of record shows that the left ear hearing loss is not related to disease or injury in service.  The June 2010 VA audiometric evaluation report indicates that the audiologist reviewed the Veteran's claims file and medical history, considered the Veteran's lay statements concerning the onset of the hearing loss, and examined the Veteran.  The audiologist opined that the left ear hearing loss was most likely due to aging.  The examiner stated that given that 60 years have passed since the Veteran was in the military, if the hearing loss was due to noise exposure, the examiner would have expected that the degree of hearing loss to be worse at this point.  The examiner further stated that although the Veteran had ear infections in service, there was no current evidence of ear infections.  

The Board finds the VA medical opinion to be probative.  The VA audiologist provided a rationale for the opinion and concluded that the hearing loss in the left ear was due to aging.  The VA examination report states that the claims file was available and reviewed.  The examiner reviewed the Veteran's subjective history of noise exposure in service and clinical findings and rendered an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no medical opinion to the contrary.

The Board has considered the Veteran's own statements that his left ear hearing loss disability is due to service.  The Board has also considered the lay statements from the Veteran's spouse and service buddies which indicate that the Veteran had ear trouble and infected ears in service and decreased hearing after service.  

The Veteran and other lay persons are competent to testify as to observable symptoms such as decreased hearing.  However, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Medical expertise is necessary in order to medically relate current hearing loss to an event or disease in service.  There is no evidence which establishes that the Veteran and the other lay persons have medical expertise.  Therefore, their statements as to medical nexus are not probative.  The Veteran has not submitted any medical evidence to support his contention that the left ear hearing loss is related to his military service.  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The record shows that the Veteran has reported having hearing loss in service and after service.  The Board has considered these statements.  Even if the Board concedes that the Veteran had continuity of symptoms of hearing loss since service, the Veteran's claim still fails based upon the lack of medical nexus associating the continuity of symptoms to the current left ear hearing loss.  

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

As discussed, the probative evidence shows that the current left ear hearing loss disability is not related to service, and was more likely due to aging.  There is no medical evidence that establishes that the current left ear hearing loss is related to the Veteran's active service.  As a finder of fact, the Board finds the assessment offered by the VA examiner more probative as to whether the Veteran's left ear hearing loss is related to or had its onset in service than the Veteran's lay report. 

Therefore, for the reasons discussed above, the Board finds that service connection for left ear hearing loss disability is not warranted.  The preponderance of the evidence of record is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for left ear hearing loss disability is not warranted, and the claim is denied.  


Service connection for hearing loss disability of the right ear

The Veteran contends that the hearing loss of the right ear was aggravated during his period of service and service connection is warranted.   

The Veteran's service treatment records reveal that upon his enlistment examination in May 1943, he reported that he was deaf in the right ear.  However, deafness was not diagnosed.  The enlistment report indicates that hearing in the right ear was 10/20.  

A Veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111.  Right ear hearing loss was detected upon enlistment examination in May 1943.  However, the enlistment examination does not establish that this degree of right ear hearing loss is a disability or defect.  Thus, the Board finds that the presumption of sound condition attaches.

In order to rebut this presumption , clear and unmistakable evidence would be needed to establish that the Veteran's right ear hearing loss pre-existed service and was not aggravated therein.  

In the present case, there is clear and unmistakable evidence showing that the Veteran's right ear hearing loss existed prior to service.  The Veteran was afforded a VA examination in June 2010 to determine the nature and etiology of the claimed right ear hearing loss.  The examiner reviewed the Veteran's claims folder, including the Veteran's lay statements, and examined the Veteran.  The examiner opined that the Veteran had deafness in his right ear prior to his military service.  This medical conclusion was based upon the current examination findings which show hearing loss in the right ear consistent with the reported deafness prior to service.  The examiner noted that separation examination noted normal hearing in both ears but the result of the separation examination was considered questionable given that there was documented pre-induction deafness in the right ear.  

The Veteran has provided competent and credible lay statements that he was deaf in his right ear prior to service.  The Board notes that the Veteran is competent to report deafness in an ear since this is an observable symptom or condition.  

The Veteran reported that he had deafness in the right ear upon entry into service in May 1943.  At the hearing before the RO in August 1951, the Veteran reported that he was totally deaf in the right ear when he entered service.  He stated that he was told that the right ear condition was not curable and he was just plain deaf.  An August 1947 VA examination report indicates that the diagnosis was almost complete deafness in the right ear.  Hearing test in the right ear showed 2/15 in the right ear.  An October 2000 VA examination report indicates that the diagnosis was dead ear in the right ear.  It was noted that the Veteran reported that he was born with no hearing in the right ear.  

The Board finds that there is clear and unmistakable evidence that demonstrates that the right ear deafness was not aggravated by such service.  There is clear and unmistakable evidence that the Veteran had deafness in the right ear when he entered service and when he was discharged from service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306.  

There is no medical evidence that the deafness in the right ear increased in severity during service.  The medical evidence shows that the deafness in the right ear essentially remained the same upon entry into service and upon service discharge.  There is no medical evidence that the deafness in the right ear changed or worsened in service.  

In conclusion, the Board finds that there is clear and unmistakable evidence that the deafness in the right ear pre-existed service and did not increase in severity during service.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service connection for hearing loss disability in the right ear is denied.  



ORDER

Service connection for left ear hearing loss disability is denied.   

Service connection for right ear hearing loss disability is denied.   



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


